          Case 1:19-cv-01178-NONE-EPG Document 16 Filed 04/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
     KAREEM J. HOWELL,                            Case No. 1:19-cv-01178-EPG (PC)
10
                   Plaintiff,                     FINDINGS AND RECOMMENDATIONS,
11                                                RECOMMENDING THAT CERTAIN
           v.                                     CLAIMS AND DEFENDANTS BE
12                                                DISMISSED
     S. VILLARREAL, et al.,
13                                                (ECF NOS. 1 & 11)
                 Defendants.
14                                                OBJECTIONS, IF ANY, DUE WITHIN
                                                  FOURTEEN DAYS
15
                                                  ORDER DIRECTING CLERK TO ASSIGN
16                                                DISTRICT JUDGE
17          Kareem J. Howell (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983.
19          Plaintiff filed the complaint commencing this action on August 28, 2019. (ECF No.
20   14). The Court screened Plaintiff’s complaint. (ECF No. 11). The Court found that only the
21   following claims should proceed past the screening stage: Plaintiff’s claims against Defendants
22   S. Villarreal and A. Randolph for retaliation in violation of the First Amendment and his claim
23   against Defendant S. Villarreal for violation of his First Amendment right to freedom of
24   speech/expression. (Id.).
25          The Court allowed Plaintiff to choose between proceeding only on the claims found
26   cognizable by the Court in the screening order, amending the complaint, or standing on the
27   complaint subject to the Court issuing findings and recommendations to a district judge
28   consistent with the screening order. (Id. at 13). On April 27, 2020, Plaintiff notified the Court

                                                     1
            Case 1:19-cv-01178-NONE-EPG Document 16 Filed 04/29/20 Page 2 of 2



 1   that he wants to proceed only on the claims found cognizable in the screening order. (ECF No.
 2   12).
 3           Accordingly, for the reasons set forth in the Court’s screening order that was entered on
 4   April 9, 2020 (ECF No. 11), and because Plaintiff has notified the Court that he wants to
 5   proceed only on the claims found cognizable in the screening order (ECF No. 12), it is
 6   HEREBY RECOMMENDED that all claims and defendants be dismissed, except for Plaintiff’s
 7   claims against Defendants S. Villarreal and A. Randolph for retaliation in violation of the First
 8   Amendment and his claim against Defendant S. Villarreal for violation of his First Amendment
 9   right to freedom of speech/expression.
10           These findings and recommendations will be submitted to the United States district
11   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
12   fourteen (14) days after being served with these findings and recommendations, Plaintiff may
13   file written objections with the Court. The document should be captioned “Objections to
14   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
15   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
16   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
17   (9th Cir. 1991)).
18           Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district
19   judge to this case.
20
     IT IS SO ORDERED.
21

22
        Dated:     April 28, 2020                              /s/
23                                                       UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28


                                                     2
